Opinions of the United
2009 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


4-28-2009

Joseph Kastaleba v. John Judge
Precedential or Non-Precedential: Non-Precedential

Docket No. 08-3607




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2009

Recommended Citation
"Joseph Kastaleba v. John Judge" (2009). 2009 Decisions. Paper 1464.
http://digitalcommons.law.villanova.edu/thirdcircuit_2009/1464


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2009 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                        NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT


                                      No. 08-3607
                                     _____________

                               JOSEPH R. KASTELEBA,
                                               Appellant

                                             v.

 JOHN JUDGE; MICHAEL L. GREEN; ALLEN CASTOR; JEFFREY R. IMBODEN;
 GARY LUCHT; GERARD N. MASSARO; SEAN RYAN; MICHAEL M. WEBSTER;
       LLOYD WHITE; JOHN R. TUTTLE; MARGARET E. THOMPSON;
     COMMONWEALTH OF PENNSYLVANIA; COMMONWEALTH OF
         PENNSYLVANIA BOARD OF PROBATION AND PAROLE.


                     On Appeal from the United States District Court
                         for the Middle District of Pennsylvania
                            District Court No. 3-05-cv-01739
                     District Judge: The Honorable Edwin M. Kosik


                   Submitted Pursuant to Third Circuit L.A.R. 34.1(a)
                                   April 14, 2009

                        Before: McKEE, SMITH, Circuit Judges
                            and STEARNS, District Judge *

                                  (Filed: April 28, 2009)


                                         OPINION




       *
       The Honorable Richard G. Stearns, District Judge for the United States District Court
for Massachusetts, sitting by designation.

                                             1
STEARNS, District Judge.

       On August 3, 2005, appellant Joseph Kasteleba brought a complaint pursuant to 42

U.S.C. § 1983 against appellee John Judge alleging violation of his Fourth and Fourteenth

Amendment rights.1 He timely appeals from the District Court’s allowance of summary

judgment in Judge’s favor.2 We exercise plenary review over a grant of summary judgment.

Prusky v. ReliaStar Life Ins. Co., 532 F.3d 252, 265 (3d Cir. 2008).

       In 1982, Kasteleba was sentenced to a three-year term of imprisonment and seven

years of probation after pleading guilty to false imprisonment and attempted robbery in

Broward County, Florida. While serving his probation, Kasteleba moved to Pennsylvania.

Supervision was transferred to the Pennsylvania Board of Probation and Parole (“Board”).3

On February 25, 1985, Kasteleba was arrested for a probation violation after being identified

as the person who had assaulted two people (and robbed one of them at gunpoint) in a bar

in Plains, Pennsylvania, a week earlier.4

       The Interstate Compact required Pennsylvania to hold a probable cause hearing on



       1
      The complaint originally named a number of individual defendants, the
Commonwealth of Pennsylvania, and the Pennsylvania Board of Probation and Parole. By
agreement of the parties, all defendants were dismissed except for Judge.
       2
           We have jurisdiction to hear the appeal under 28 U.S.C. § 1291.
       3
        The Board accepted supervision of Kasteleba pursuant to the Interstate Compact for
the Supervision of Parolees and Probationers, Act of June 25, 1937, P.L. 2086, No. 415
(codified as amended at 61 Pa. Stat. Ann. §§ 321-323).
       4
        Kasteleba was cited by the Board for failing to report a change in employment status,
changing employment without authorization, possession of a dangerous weapon, engaging
in assaultive conduct, and failing to pay his outstanding public defender fees in Florida.

                                               2
Kasteleba’s alleged probation violations and to forward the findings to Florida for final

disposition. The probable cause hearing was held on March 5, 1985. Judge, the parole agent

assigned to supervise Kasteleba, testified that he had interviewed the two victims, and that

both had identified Kasteleba “with certainty.”      Although the victims later submitted

mistaken identity withdrawal of prosecution forms, Judge stated his belief that they had been

intimidated by Kasteleba into doing so.

       On the hearing examiner’s recommendation, the Board made a written request to the

State of Florida to issue a warrant for Kasteleba’s extradition. However, the Board did not

receive a response, and Kasteleba was released from custody on April 18, 1985. Kasteleba

claims that upon his release Judge threatened that he would “get him.” The Board eventually

terminated Kasteleba’s supervision. Judge dictated a final supervision report on December

2, 1985. Judge had no further contact with Kasteleba until this lawsuit was filed.

       On April 30, 1985, twelve days after Kasteleba’s release, a Broward County, Florida

judge issued a warrant for Kasteleba’s arrest, presumably in response to the Board’s

extradition request. In October of 1985, Kasteleba was injured in an automobile accident in

Luzerne County, Pennsylvania. While hospitalized, Kasteleba was held under armed guard

pending extradition pursuant to the Broward County warrant. When no official from Florida

appeared to take custody of Kasteleba, he was again released.5 Despite having been informed

of the outstanding Broward County warrant while in the hospital, Kasteleba never made


       5
         Kasteleba was not extradited to Florida because, according to Florida probation
records, “witnesses stated in trial that D was not the man that assaulted them. He was not
guilty.”

                                             3
inquiry of Florida authorities to have the warrant cleared.

       Nineteen years later, on April 20, 2004, Kasteleba was stopped in Lee County,

Florida, for failing to stop at a stop sign. A routine traffic check uncovered the 1985

Broward County warrant, and Kasteleba was arrested. Kasteleba was released from custody

on July 9, 2004, after it was determined that Kasteleba’s Florida probation had been

terminated in April of 1985.

       The District Court ruled that Kasteleba’s § 1983 claims were time-barred. We agree

with the District Court’s well-reasoned opinion. The period of limitations for a § 1983 action

is governed by the forum state’s statute for personal injury actions. See Wilson v. Garcia,

471 U.S. 261, 276-280 (1985), superseded by statute on other grounds, as stated in Jones v.

R.R. Donnelley & Sons Co., 541 U.S. 369, 377-378 (2004). Thus, in Pennsylvania, the

limitations period for a § 1983 action is two years. See 42 Pa. Cons. Stat. Ann. § 5524; see

also Ahmed v. Dragovich, 297 F.3d 201, 206 (3d Cir. 2002).

       It is “the standard rule that [accrual occurs] when the plaintiff has a complete and

present cause of action, that is, when the plaintiff can file suit and obtain relief.” Wallace

v. Kato, 549 U.S. 384, 388 (2007) (alteration in original) (citations omitted).         Here,

Kasteleba’s cause of action unmistakably accrued in October of 1985, when Kasteleba was

held under armed guard awaiting extradition.        Kasteleba’s arguments that Judge was

responsible for the issuance of the Broward County warrant because of personal animus for

Kasteleba lends nothing to the analysis. He did not bring suit until August 3, 2005, almost

twenty years after he first had a “complete and present cause of action.”


                                              4
Substantially for the reasons stated by the District Court, we will affirm the judgment.




                                       5